PER CURIAM.
Without first seeking relief in the trial court, appellant challenges his judgment of conviction based on an alleged lack of factual basis for the plea and his 5-year prison sentence on the ground that the Prison Releasee Reoffender Act is unconstitutional. A defendant who has entered a plea may directly challenge the factual basis for his plea only after preserving the issue by a motion to withdraw the plea, see Davis v. State, 652 So.2d 503 (Fla. 4th DCA 1995), or challenge an alleged sentencing error only after preserving the issue in the lower tribunal. See Fla. R.App. P. 9.140(b)(2)(B). Because appellant has not preserved the issues raised, we dismiss this appeal without prejudice for appellant to move to withdraw his plea or to seek post-conviction relief in the trial court.
DISMISSED.
GUNTHER, KLEIN and STEVENSON, JJ., concur.